                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN


JOSE MARMOLEJO, ANDREW POKER,
MICHAEL WILLIAMS, EFRAIN MARTIN,
RAMON MARMOLEJO, RAFAEL MARMOLEJO
and RAFAL LUTO,

On behalf of themselves and
all others similarly situated,
                     Plaintiffs,
       v.                                                           Case No. 19-CV-502

DUBLIN CONTRACTORS, INC., JAMES
HOLTON, SR., and GERALD HOLTON, SR.,
                 Defendants.


                                        DECISION AND ORDER

       The parties reached a settlement of this FLSA and state law case, which I

preliminarily approved on May 15, appointing the Previant Law Firm as class and

collection action counsel (“Class Counsel”). ECF No. 40. On September 2, the parties

moved for final approval of the settlement, which provides for payments from Defendants

totaling $56,599.77, of which $15,400 is to be paid to Class Counsel for fees and costs. 1

ECF No. 42; ECF No. 43 at 2. See also ECF No. 44-1; ECF No. 35-1, ¶ 2(f). No written

objections to the settlement have been filed with the Court, nor were any objections made

at the fairness hearing held on September 16. ECF No. 43 at 2; ECF No. 58.

       Class Counsel has also petitioned for additional fees. Specifically, Class Counsel’s

motion requests attorneys’ fees of $21,911.83 and costs of $692.14, for a total of

$22,603.97. ECF No. 45 at 1. Class Counsel appears to have modified this request in a

supplemental briefing, adjusting the requested fees to $18,635.89 plus costs. See ECF


       1   Specifically, $14,707.86 is designated for attorney’s fees, while $692.14 is for costs.



             Case 2:19-cv-00502-LA Filed 09/30/20 Page 1 of 6 Document 61
No. 59 at 2-3. To account for this increase, Class Counsel proposes that fees be raised

for eleven particular members of the class. Dublin made voluntary payments to these

eleven in August 2019, all of whom were Dublin employees at the time. Although these

payments are not reflected in the settlement, these members should pay a higher rate

because they would not have received this extra money without Class Counsel’s efforts.

See ECF Nos. 46, 55, 59 & 59-1. Eight of the eleven affected class members objected,

as did Defendants. See ECF Nos. 48–54, 56–58 & 60.

                                     I. DISCUSSION

A. Final Settlement Approval

       In order to determine whether a settlement is fair, adequate, and reasonable,

courts consider factors including the strength of the plaintiffs’ case balanced against the

settlement offer, the burdens of further litigation, the amount of opposition to the

settlement, the opinion of competent counsel, and the amount of discovery that has been

completed. EEOC v. Hiram Walker & Sons, Inc., 768 F.2d 884, 889 (7th Cir. 1985). See

also Binissia v. ABM Indus., Inc., 2017 WL 4180289, at *3 (N.D. Ill. Sept. 21, 2017)

(“Courts routinely approve FLSA settlements when they are reached as a result of

contested litigation to resolve bona fide disputes.”).

       I granted preliminary approval on May 15. Since then, no objections as to the

settlement were submitted to the Court in writing or registered at the September 16

fairness hearing. Class Counsel is experienced in cases of this kind and assures that this

is a “reasonable compromise resolution” of the claims raised in the complaint. See ECF

No. 37, ¶¶ 12-13. See also Gautreaux v. Pierce, 690 F.2d 616, 634 (7th Cir. 1982) (courts

are “entitled to rely heavily on the opinion of competent counsel”). Further, this agreement

was reached through arm’s-length bargaining and clearly involved no collusion.


                                              2
          Case 2:19-cv-00502-LA Filed 09/30/20 Page 2 of 6 Document 61
       I also find that the strength of the case versus the burdens of further litigation factor

weighs substantially in favor of approval. Class members receive full relief in exchange

for excepting liquidated damages and application of a two-year statute of limitations

instead of a three-year period. This is a fair compromise on the fifteen-minutes issue for

class members who receive compensation without painstaking litigation over which

employees showed up at what time for each individual shift over a lengthy period.

Avoiding drawn-out litigation is in the interest of all parties. See, e.g., Woods v. Club

Cabaret, Inc., 2017 WL 4054523, at *7 (C.D. Ill. May 17, 2017) (“Wage and hour trials are

complex, expensive, and unpredictable.”); ECF No. 36 at 15 (“Further litigation would be

a substantial burden for both the named Plaintiffs and Defendants…”). The parties’

agreement as to bonuses is also reasonable, representing a halfway compromise on an

arguable legal issue. Prompt and certain payment is also advantageous in this time of

economic uncertainty. See In re AT & T Mobility Wireless Data Servs. Sales Litig., 270

F.R.D. 330, 347 (N.D. Ill. 2010) (“Even if Plaintiffs were to succeed on the merits at some

future date, a future victory is not as valuable as a present victory. Continued litigation

carries with it a decrease in the time value of money…”). On the other side, Defendants

are able to resolve this matter and return focus to operating their business, as final

approval should be the last step where the parties have agreed to waive all appeals

except for any reduction in attorney’s fees (which I will not do). See ECF No. 35-1, ¶ 11.

The settlement is fair, reasonable, and in both parties’ interests.

B. Petition for Additional Fees

       On the issue of fees, I agree with the objectors and the Defendants; based on the

circumstances, an increased fee is inappropriate. My primary concern is with fair notice

to the eleven affected class members. Class Counsel’s proposal is that these eleven pay


                                               3
          Case 2:19-cv-00502-LA Filed 09/30/20 Page 3 of 6 Document 61
one-half of their settlement share towards fees based on the voluntary payouts made to

them by Dublin in August 2019. See ECF No. 59-1; ECF No. 47-5 (letter to eleven affected

class members re: fees petition). In the Court-approved notice, however, potential class

members were informed that only one-third of the total recovery through the settlement

would be subject to attorney’s fees. See ECF No. 35-2 at 3, § 4 (“Class Counsel will have

the right to petition for additional attorneys’ fees so that total attorneys’ fees equal one-

third (1/3) of the total recovery through the settlement excluding recovered costs.”). A

reasonable class member would understand this to mean that, at most, only one-third of

their settlement share could be subject to fees, not that one-third of the total pot could be

met by unevenly allocating fees-shares to particular class members. If notice had been

provided to these eleven members that their individual shares of attorney’s fees would be

higher, they may have elected to opt out and pursue their claims separately, or oppose

the settlement entirely. See Newberg on Class Actions § 8:22 (5th ed.) (“[F]ee notice

plays an important role in class members’ capacity to evaluate the fairness of the

settlement itself.”). See also ECF Nos. 49 & 53.

       I also note that there is no clear authority for the proposition that Class Counsel is

entitled to a share of money paid to individuals who were not yet class members (and

would not be for nearly a year) and where no class had been certified yet. See, e.g., Fast

v. Cash Depot, Ltd., 931 F.3d 636, 640 (7th Cir. 2019). See also Newberg on Class

Actions § 9:8 (5th ed.) (“[C]lass counsel and class members enjoy a full attorney-client

relationship with one another following class certification.”) (emphasis added). It would

also be inappropriate to re-allocate settlement money specifically for the August 2019

payouts where the agreement expressly provides that those voluntary payouts are not

considered part of the settlement. See ECF No. 35-1, ¶ 2(b) (“[I]n computing the amounts


                                             4
          Case 2:19-cv-00502-LA Filed 09/30/20 Page 4 of 6 Document 61
outlined in paragraph 2.a(i)-(iii) of the Settlement Agreement, Dublin is allowed a credit

for payments that it voluntarily paid to its then current employees on or before August 23,

2019. These credits shall not be counted as settlement consideration…”) (emphasis

added).

        Further, I am not inclined to cut into class members’ shares or otherwise compel

Defendants to pay an increased amount in fees, to the extent that Class Counsel’s motion

requests as much, where the agreed-upon amount is appropriate. Defendants were

willing to settle very early on, reducing the risk in prosecuting this action. Also, as

Defendants note, a significant amount of time was spent litigating over the settlement’s

terms when the parties simply had not yet reached a binding agreement. See ECF Nos.

34, 47-2 & 57. The parties’ agreement provides Class Counsel an amount commensurate

to the work done in this case. The settlement as jointly proposed, see ECF Nos. 42, 43 &

44, is approved. 2

C. Dismissal of Action & Implementing Settlement

        Finally, I note that the settlement provides that this case “will be dismissed in its

entirety, with prejudice, after final approval is granted, except that the Court shall retain

jurisdiction for the purpose of implementing the Settlement and post-judgment issues.”

ECF No. 35-1, ¶ 13. However, “a district judge cannot dismiss a suit with prejudice, thus

terminating federal jurisdiction, yet at the same time retain jurisdiction to enforce the


        2 Class Counsel’s motion also requests an incentive award for the class representatives. See ECF
No. 46 at 8 (“[Class Counsel moves] the Court to award to these class members exceedingly modest class
representative incentive awards, ranging in amount from $225 to $480.80, so that they each receive the full
amounts allocated to them by the settlement agreement.”). Based on the submissions, it is not clear how
the class representatives are not already receiving the “full amounts allocated to them.” It is also unclear if
this extra incentive money would be paid by Defendants, thereby raising the amount they owe, see ECF
No. 35-1, ¶¶ 2(e), 3, or if this is to be borne by non-named class members, who do not appear to have been
given notice of such a possible reduction in their shares. See ECF Nos. 35-2 & 47-5. The named
representatives already appear to receive more favorable terms than the other class members, anyway.
See ECF No. 47, ¶ 7. Accordingly, the request for incentives is also denied.

                                                      5
            Case 2:19-cv-00502-LA Filed 09/30/20 Page 5 of 6 Document 61
parties’ settlement that led to the dismissal with prejudice.” Shapo v. Engle, 463 F.3d 641,

643 (7th Cir. 2006). Because approval of this settlement results in a dismissal with

prejudice, I am unable to retain jurisdiction for any “post-judgment” issue(s). The remedy

for any noncompliance with the settlement would be a separate breach of contract action.

                                    II. CONCLUSION

       THEREFORE, IT IS ORDERED that the Parties’ Joint Motion for Final Settlement

Approval (ECF No. 42) is GRANTED. The Settlement is hereby APPROVED. In

accordance with the Settlement’s terms, this case is DISMISSED with prejudice. The

Clerk of Court shall enter final judgment.

       IT IS FURTHER ORDERED that Class Counsel’s motion for additional fees and

class representative incentive awards (ECF No. 45) is DENIED. Class Counsel is entitled

to fees and costs in the amount provided for by the Settlement’s terms.

       Dated at Milwaukee, Wisconsin, this 30th day of September, 2020.



                                   s/Lynn Adelman_____
                                   LYNN ADELMAN
                                   District Judge




                                             6
          Case 2:19-cv-00502-LA Filed 09/30/20 Page 6 of 6 Document 61
